UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5253


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES ANTONIO GARNER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-cr-00185-BO-1)


Submitted:   December 16, 2011            Decided:   December 22, 2011


Before WILKINSON, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James      Antonio     Garner       pled      guilty      to     possessing         a

firearm    as     a     convicted       felon,      in    violation          of    18     U.S.C.

§ 922(g)(1)       (2006).        The    district     court      sentenced          him    as    an

armed    career       criminal    and    imposed     a     sentence      of       180    months’

imprisonment, the statutory minimum.                      The sole issue on appeal

is   whether      Garner’s        prior      North       Carolina       convictions            for

possession      with      intent        to   sell        and   deliver         cocaine         and

possession of cocaine for sale qualify as serious drug offenses

within the meaning of the Armed Career Criminal Act.                                     See 18

U.S.C.    § 924(e)(2)(A)(ii)            (2006).          Garner      concedes       that       the

offenses would have been classified as serious drug offenses at

the time he was convicted in state court.                              The Supreme Court

recently held that “a federal sentencing court must determine

whether ‘an offense under State law’ is a ‘serious drug offense’

by consulting the ‘maximum term of imprisonment’ applicable to a

defendant’s previous drug offense at the time of the defendant’s

state conviction for that offense.”                       McNeill v. United States,

131 S. Ct. 2218, 2224 (2011).                Accordingly, we conclude that the

district    court       properly       sentenced     Garner       as    an    armed       career

criminal, and we affirm the judgment of the district court.                                     We

dispense     with       oral     argument     because          the     facts       and    legal




                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                3